Exhibit 99.2 GOL D RESE R V E INC. IMPO R T AN T ANNUA L MEETIN G INFORM A TION Using a black ink pen, mark your votes with an X as shown in this example. Please do not write outside the designated areas. x Annual Meeting Proxy Card PLEASE FOLD ALONG THE PERFOR A TION, DE T ACH AND RETURN THE BOT T OM PORTION IN THE ENCLOSED ENVELOPE. A Proposals — VOTING RECOMMEND A TIONS ARE INDIC A TED BELOW 1. Election of the following nominees as directors, as set forth in the management information circular of the Company dated J u ly THE BOARD OF DIREC
